DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment filed on 07/19/2021 has been entered.  Claims 1-7, 9-15 and 17-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 and 07/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 22, 23 and 28 of U.S. Patent No. 10,354,004. Although the claims at issue are not identical, they are not patentably distinct from each other because claims (1, 11), (12, 22), and (23, 28) of U.S. Patent No. 10,354,004 teach every limitation of claims 1, 17 and 18, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 1, 17 and 18 contain subject matter “while displaying the first and second portions of the representation of the first document via the display device, receiving authentication information from the user", which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  According to Specification (published version), paragraph [0048] recites “graphical interface 300 can be an interface that is displayed when the mobile device is in a locked state where a password or code is required to access functions of the mobile device”, and paragraph [0055] recites “after a selection of document notification 302, 304, or 306 is received, the user’s identity can be verified and the user can be confirmed to be an authorized user of the mobile device and/or document associated with the selected document notification…The document associated with the selected notification can be presented after the user enters the correct code or password.”  Thus, these paragraphs only imply “while displaying the first portion of the representation of the first document via the display device, receiving authentication information from the user”, NOT “while displaying the first and second portions of the representation of the first document via the display device, receiving authentication information from the user" as recited in claims 1, 17 and 18.  Please verify.
Claims 2-7 and 9-15 depend on claim 1.  Therefore, claims 2-7 and 9-15 are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-4, 6-7, 9-11, 15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirakawa et al. (Shirakawa), US Patent Application Publication No. US 2012/0088523 A1, in view of Lin et al. (Lin), US Patent Application Publication No. US 2010/0078472 A1, and further in view of Lyon et al. (Lyon), US Patent Application Publication No. US 2010/0257490A1 (Shirakawa is from IDS filed on 06/02/2020).

As to independent claim 1, Shirakawa discloses a method comprising:
at an electronic device in communication with a display device and one or more input devices (Figures 3 and 11, paragraphs [0034], [0123]: a mobile phone (computing device) includes a display screen for displaying data, and the mobile phone is connected with another input device):
receiving, via the one or more input devices, user input storing a plurality of documents on the electronic device (paragraphs [0078]-[0081]: the mobile phone can store coupons and any data or documents);
after storing the plurality of documents on the electronic device including a first document and a second document (paragraphs [0115]-[0117]: storing and displaying a list of coupons), while displaying, in a user interface displayed via the display device, a first portion of a representation of the first document and not a second portion, different from the first portion, of the representation of the first document, receiving user input corresponding to a request to select the first document for use in a subsequent transaction, wherein the user input includes selection of the first portion of the representation of the first document (paragraphs [0115]-[0119] and Figure 10: the mobile phone displays a list of names of these stores as recommended coupons as shown in Figure 10, each of these recommended coupons can be considered as a first document, and a second document, and displayed in the list can be selected by user operation, and upon selecting a store name or recommend coupon (first portion), images are displayed according to the selected recommended coupons, and these images illustrated in Figures 2, 6 and 8, image C of coupon and image including the message  (the second portion)).

Shirakawa, however, does not explicitly disclose while displaying a wake user interface via the display device, receiving user input corresponding to a request to select the first document for use in a subsequent transaction, wherein the wake user interface is displayed by the electronic device in response to waking from a low power state; and in response to receiving the user input corresponding to the request to select the first document for use in a subsequent transaction:
requiring authentication of a user of the electronic device before allowing the first document to be used in the transaction;
displaying, via the display device, the first and second portions of the representation of the first document;
while displaying the first and second portions of the representation of the first document via the display device, receiving authentication information from the user; and
in response to receiving the authentication information, in accordance with a determination that the authentication information indicates that the user is authorized to use the first document in the transaction, allowing the first document to be used in the transaction.

	In the same field of endeavor, Lin discloses a portable electronic device may be configured to store information representing one or more accounts held by a user such as one or more credit card accounts, debit cards, charge cards, gift cards or the like (paragraph [0009]).  Lin discloses financial transactions using one or more electronic devices, and a request for payment is transmitted from a first device to a second device using a near field communication (NFC) interface (Abstract).  Lin further discloses one or more devices might be operated under different modes such as a sleep mode, a wake mode, and powered on/off mode (paragraph [0087]).  Lin further discloses “wake-on-NFC” mode means the NFC device may be induced into an active state for performing the transfer or receiving of data upon detection of an RF field generated by another device (paragraph [0111]).  Lin further discloses password or authorization “personal identification number” is needed to access the stored information (paragraph [0115]).  
	In addition, Lyon discloses certain alerts or event notifications can be presented to a user while device is locked, and the user can be notified as to email messages, text messages, instant messages, voicemail messages, status events, alerts, alarms or the like (paragraph [0102]).  Lyon further discloses certain types of alerts may be suppressed for security reasons, so as to avoid displaying sensitive information on the screen prior to user authentication (paragraph [0102]).  Lyon further discloses alerts can be shown when device wakens or is locked (paragraphs [0105]-[0106], [0139]). Lyon further discloses if device was in sleep mode, it wakes in response to the user input, and if a security lock is active, the user is prompted for authentication prior to being granted access (Figure 2 and paragraphs [0138]-[0143]).  Lyon further discloses in paragraph [0124] that when device is locked and configured to require authentication before unlocking, the device shows compact representations (display only portions of representations) such as icons 901 (as depicted in Figures 8C-8E) but does not show full alerts 801 (Figure 8F) (paragraph [0117]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lin and Lyon with Shirakawa to include while displaying a wake user interface displayed via the display device, a first portion of a representation of the first document and not a second portion, different from the first portion, of the representation of the first document, receiving user input corresponding to a request to select the first document for use in a subsequent transaction, wherein the wake user interface is displayed by the electronic device in response to waking from a low power state; and in response to receiving the user input corresponding to the request to select the first document for use in a subsequent transaction: requiring authentication of a user of the electronic device before allowing the first document to be used in the transaction; displaying, via the display device, the first and second portions of the  representation of the first document; while displaying the first and the second portions of the representation of the first document via the display device, receiving authentication information from the user; and in response to receiving the authentication information, in accordance with a determination that the authentication information indicates that the user is authorized to use the first document in the transaction, allowing the first document to be used in the transaction for the purpose of preventing unauthorized access information displayed in a mobile device when it is in a wake and/or low power state.

As to dependent claim 2, Shirakawa discloses wherein the first document corresponds to a document of a first type, and the second document corresponds to a document of a second type, different from the first type (paragraphs [0116]-[0117]: store and display different kinds of coupons).

As to dependent claim 3, Shirakawa does not disclose but Lin discloses wherein the first document corresponds to a credit card, and the second document corresponds to a customer loyalty card (Lin, paragraph [0138]).

As to dependent claim 4, Shirakawa does not disclose but Lin discloses wherein the first document corresponds to a first credit card, and the second document corresponds to a second credit card, different from the first credit card (Lin, paragraph [0009]).

As to dependent claim 6, Shirakawa discloses wherein modifying the display of the representation of the second document comprises ceasing display of the representation of the second document (paragraphs [0090], [0118]-[0119]).

As to dependent claim 7, Shirakawa discloses wherein the first representation of the first document includes information about the first document, and the representation of the second document includes information about the second document (paragraphs [0115]-[0116]).


As to dependent claim 9, Shirakawa does not teach but Lin teaches wherein the transaction comprises a purchase transaction using the first document (Lin, paragraphs [0006], [0140]).

As to dependent claim 10, Shirakawa does not teach but Lin teaches wherein requiring authentication of the user of the electronic device comprises requiring entry of a code on the electronic device (Lin, paragraph [0115]).

As to dependent claim 11, Shirakawa does not teach but Lin and Stallings teach wherein the code comprises an unlock code for the electronic device (Lin, paragraph [0115]; Stallings, paragraphs [0058]-[0061]).

As to dependent claim 15, Shirakawa and Lin discloses before receiving the user input corresponding to the request to select the first document for use in the subsequent transaction, displaying, on the wake user interface, a first representation of the first document and a representation of the second document (Shirakawa, paragraphs [0116]-[0119], Lin, paragraph [0087],[0111])
wherein the first representation of the first document is different from the representation of the first document (Shirakawa, paragraph [0116]-[0119], Lin, paragraph [0087],[0111]).

Claims 17-18 are medium and device claims that contain similar limitations of claim 1.  Therefore, claims 17-18 are rejected under the same rationale.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirakawa, Lin and Lyon as applied to claims 1-4, 6-7, 9-11, 15 and 17-18  above, and further in view of Chaudhri, US Patent Application Publication No. US 2011/0252375.

As to dependent claim 5, Shirakawa and Lin disclose before receiving the user input corresponding to the request to select the first document for use in the subsequent transaction, displaying, on the wake user interface, a first representation of the first document and a representation of the second document (Shirakawa, paragraphs [0090], [0118]-[0119], Lin, paragraph [0087],[0111]); 

Shirakawa, Lin and Lyon, however, do not disclose in response to receiving the user input corresponding to the request to select the first document for use in the subsequent transaction, modifying the display of the first representation of the first document and the representation of the second document to indicate that the first document was selected, and the second document was not selected.
In the same field of endeavor, Chaudhri discloses a multifunction device for displaying a plurality of selectable user interface objects on the display (Abstract and Figure 5OOO).  Chaudhri further discloses that when a user selects interface object “GAMES”, the selected interface object is expanded/modified into a bigger display, and other interface objects not selected are faded out in lighter color (Figure 5PPP).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chaudhri with Shirakawa, Lin and Lyon to include in response to receiving the user input corresponding to the request to select the first document for use in the subsequent transaction, modifying the display of the first representation of the first document and the representation of the second document to indicate that the first document was selected, and the second document was not selected, for the purpose of providing visually distinguish displaying between selected object and non-selected objects.

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirakawa, Lin and Lyon as applied to claims 1-4, 6-7, 9-11, 15 and 17-18 above, and further in view of Young et al. (Young), US Patent Application Publication No. US 2011/0126119 A1.

As to dependent claim 12, Shirakawa, however, does not disclose wherein requiring authentication of the user of the electronic device comprises requiring biometric authentication of the user of the electronic device.
In the same field of endeavor, Young discloses facilitating identification of a user or user device by using pass code, personal identification number (PIN), password, and/or identify a user based upon their unique physical and behavioral characteristics and attributes such as biometric, fingerprint, facial recognition (paragraphs [0118], [0120]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Young with Shirakawa to include requiring biometric authentication of the user of the electronic device for the purpose of allowing a system to use a user’s unique physical for authentication to prevent unauthorized access information.

As to dependent claim 13, Shirakawa, however, does not disclose wherein the biometric authentication of the user comprises fingerprint authentication of the user.
In the same field of endeavor, Young discloses facilitating identification of a user or user device by using pass code, personal identification number (PIN), password, and/or identify a user based upon their unique physical and behavioral characteristics and attributes such as biometric, fingerprint, facial recognition (paragraphs [0118], [0120]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Young with Shirakawa to include fingerprint authentication of the user for the purpose of allowing a system to use a user’s unique physical for authentication to prevent unauthorized access information.

As to dependent claim 14, Shirakawa, however, does not disclose wherein the biometric authentication of the user comprises facial authentication of the user.
In the same field of endeavor, Young discloses facilitating identification of a user or user device by using pass code, personal identification number (PIN), password, and/or identify a user based upon their unique physical and behavioral characteristics and attributes such as biometric, fingerprint, facial recognition (paragraphs [0118], [0120]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Young with Shirakawa to include facial authentication of the user for the purpose of allowing a system to use a user’s unique physical for authentication to prevent unauthorized access information.

Response to Arguments
	In the Remarks, Applicant argued in substance that the prior art of record fails to disclose “while displaying a wake user interface displayed via the display device, a first portion of a representation of the first document and not a second portion, different from the first portion, of the representation of the first document, receiving user input corresponding to a request to select the first document for use in a subsequent transaction, wherein the wake user interface is displayed by the electronic device in response to waking from a low power state; and in response to receiving the user input corresponding to the request to select the first document for use in a subsequent transaction: requiring authentication of a user of the electronic device before allowing the first document to be used in the transaction; displaying, via the display device, the first and second portions of the  representation of the first document; while displaying the first and the second portions of the representation of the first document via the display device, receiving authentication information from the user; and in response to receiving the authentication information, in accordance with a determination that the authentication information indicates that the user is authorized to use the first document in the transaction, allowing the first document to be used in the transaction”.
In reply to this argument, Examiner disagrees because Shirakawa  discloses in paragraphs [0115]-[0117]: storing and displaying a list of coupons.  Shirakawa further discloses in paragraphs [0115]-[0119] and Figure 10: the mobile phone displays a list of names of these stores as recommended coupons as shown in Figure 10, each of these recommended coupons can be considered as a first document, and a second document, and displayed in the list can be selected by user operation, and upon selecting a store name or recommend coupon (first portion), images are displayed according to the selected recommended coupons, and these images illustrated in Figures 2, 6 and 8, image C of coupon and image including the message  (the second portion)). 
In the same field of endeavor, Lin discloses a portable electronic device may be configured to store information representing one or more accounts held by a user such as one or more credit card accounts, debit cards, charge cards, gift cards or the like (paragraph [0009]).  Lin discloses financial transactions using one or more electronic devices, and a request for payment is transmitted from a first device to a second device using a near field communication (NFC) interface (Abstract).  Lin further discloses one or more devices might be operated under different modes such as a sleep mode, a wake mode, and powered on/off mode (paragraph [0087]).  Lin further discloses “wake-on-NFC” mode means the NFC device may be induced into an active state for performing the transfer or receiving of data upon detection of an RF field generated by another device (paragraph [0111]).  Lin further discloses password or authorization “personal identification number” is needed to access the stored information (paragraph [0115]).  
	In addition, Lyon discloses certain alerts or event notifications can be presented to a user while device is locked, and the user can be notified as to email messages, text messages, instant messages, voicemail messages, status events, alerts, alarms or the like (paragraph [0102]).  Lyon further discloses certain types of alerts may be suppressed for security reasons, so as to avoid displaying sensitive information on the screen prior to user authentication (paragraph [0102]).  Lyon further discloses alerts can be shown when device wakens or is locked (paragraphs [0105]-[0106], [0139]). Lyon further discloses if device was in sleep mode, it wakes in response to the user input, and if a security lock is active, the user is prompted for authentication prior to being granted access (Figure 2 and paragraphs [0138]-[0143]).  Lyon further discloses in paragraph [0124] that when device is locked and configured to require authentication before unlocking, the device shows compact representations (display only portions of representations) such as icons 901 (as depicted in Figures 8C-8E) but does not show full alerts 801 (Figure 8F) (paragraph [0117]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lin and Lyon with Shirakawa to include “while displaying a wake user interface displayed via the display device, a first portion of a representation of the first document and not a second portion, different from the first portion, of the representation of the first document, receiving user input corresponding to a request to select the first document for use in a subsequent transaction, wherein the wake user interface is displayed by the electronic device in response to waking from a low power state; and in response to receiving the user input corresponding to the request to select the first document for use in a subsequent transaction: requiring authentication of a user of the electronic device before allowing the first document to be used in the transaction; displaying, via the display device, the first and second portions of the  representation of the first document; while displaying the first and the second portions of the representation of the first document via the display device, receiving authentication information from the user; and in response to receiving the authentication information, in accordance with a determination that the authentication information indicates that the user is authorized to use the first document in the transaction, allowing the first document to be used in the transaction” for the purpose of preventing unauthorized access information displayed in a mobile device when it is in a wake and/or low power state.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177